Oo OH SI DO ww FF WY NH

~I ON OOO Ny FSF Oo OO sS DH tr BR WH NHN FY OC

 
 

 

  

JUN 2 4 2

 

UNITED STATES DISTRICT COURT

 

 

 

CLERK US DISTHIC
SOUTHERN DISTRICT O

SOUTHERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, ) MAGISTRATE CASE NO.: 749 MJ

 

COURT

2635
Plaintiff, ) COMPLAINT FOR VIOLATIONS OF:
)
Vv. ) Title 21 U.S.C. Sec. 841 (Possession
) With Intent To Distribute)
ERIK ALEXIS MARTINEAU, )
)
Defendant. )
)

 

 

 

The undersigned Complainant, being duly sworn, states:

On or about January 28, 2019, within the Southern District of California,
defendant ERIK ALEXIS MARTINEAU did knowingly and intentionally possess
with intent to distribute 500 grams and more of a mixture and substance containing
a detectable amount of methamphetamine, a Schedule II Controlled Substance, to
wit: 1,244.40 grams of methamphetamine, in violation of Title 21, United States
Code, Section and 841 (a)(1).

And the compiainant states that this complaint is based on the attached

Statement of Facts incorporated herein by reference. =.

David Jones, U.S. Postal Inspector

Sworn to me and subscribed in my presence this Z4/day of June 2019

 

 

ANWAR

 

F CALIFORNIA
OE PUTTY

fm toweetcatecateem nanny

 
Oo 7 ~~ DH wn BP WH PO e&

Se NH BR BR BD BD RD RD ee ee ia ae ea as
I A OH FF WwW HN KS OT BO we HI DH A BB WwW WH YH |

 

 

Case 3:19-cr-02836-WQH Document1 Filed 06/24/19 PagelD.2 Page 2of3

STATEMENT OF FACTS

On January 28, 2019, Homeland Security Investigation Special Agents
followed defendant ERIK ALEXIS MARTINEAU driving his BMW to Extra
Space Storage Facility in San Diego. Agents observed defendant ERIK ALEXIS
MARTINEAU in an assigned storage unit wrapping items in duct tape.
Investigators learned that defendant ERIK ALEXIS MARTINEAU rented the
storage unit on January 8, 2018. Later that same day, agents followed defendant
ERIK ALEXIS MARTINEAU as he left the storage unit and observed him drop off
parcels in the blue collection boxes at three different USPS locations in San Diego.
Agents maintained surveillance of each USPS box. No other parcels were dropped
off while the agents maintained surveillance of the USPS collection boxes. Postal
Inspectors arrived, opened the USPS collection boxes, and took a total of 22 parcels,
which were located on top of the other parcels, used the same type of envelope, and
had the same type of shipping label (pre-printed shipping labels). In addition, there
were similar grouping of the parcels with similar return addresses — for example,
one return address was found in three separate mailboxes.

Four of the parcels were referred to the destination located on the shipping
labels. Postal Inspectors obtained and executed federal search warrants on those
parcels in their respective locations: North Dakota (232 grams of
methamphetamine); Wisconsin (118 grams of methamphetamine); Nebraska (134
grams of methamphetamine) and Michigan (119 grams of methamphetamine).
Pursuant to federal search warrants in San Diego, the remaining 18 parcels were
opened and contained a total of 641.40 grams of methamphetamine and 183.30
grams of heroin.

During the investigation, investigators learned that defendant ERIK ALEXIS
MARTINEAU had an account at Office Depot in San Diego. Investigators further
learned that defendant ERIK. ALEXIS MARTINEAU arranged by email to have

2

 

 
Oo Oo sa DH Ww FP WH Ne

NM Bo Bo BD BRD ORD BRD ORDO a i i ee
IN A fF WwW YP KH OD CO mM HS HR HH BP WY HB KS |

 

 

Case 3:19-cr-02836-WQH Document1 Filed 06/24/19 PagelD.3 Page 3 of 3

Office Depot print out shipping labels for him, including the 22 parcels described-
above that were seized on January 28, 2019. Based on records obtained from Office
Depot, defendant ERIK ALEXIS MARTINEAU opened his account on January 16,
2018 and had approximately 50-75 shipping labels printed per week by Office
Depot.

 

 
